Citation Nr: 0120924	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  97-26 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as liver cancer due to inservice 
exposure to ionizing radiation and Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. T.C.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to August 
1972.  The appellant is the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

This case was the subject of a June 2001 hearing before the 
undersigned Board member.


REMAND

As reflected in July 1993 correspondence and a May 1998 RO 
hearing transcript, the appellant maintains that the cause of 
the veteran's death was liver cancer, resulting from exposure 
to radiation while he served at the Hanford Nuclear 
Reservation from 1953 to 1957, and exposure to Agent Orange 
in the Vietnam War.  

The appellant contended during her June 2001 Board hearing 
that the amount of radiation to which the veteran was exposed 
while at Hanford had been grossly underestimated.  She noted 
that badges were not used to assess the level of radiation to 
which servicemen such as the veteran were exposed.  She 
argued that the veteran had not been exposed to any other 
significant source of radiation during his lifetime.  She 
said that the veteran drank a lot of milk while at Hanford, 
and that the milk is now known to have been radioactive 
there.  She contended that the veteran was also exposed to 
significant amounts of radiation during guard duty 
assignments.

Also during her June 2001 Board hearing, the appellant 
indicated that reconstructed dose estimates of radiation 
exposure at the Hanford Nuclear Reservation would be 
available in the near future.  A March 2001 letter from the 
Idaho Bureau of Environmental Health and Safety indicates 
that the reconstructed dose estimates would be available in 
the "summer" of 2001.  In an April 2001 supplemental 
statement of the case, the appellant was informed that if and 
when VA received new updated dose estimates based on the 
current pending study by Risk Assessment Corporation (a 
scientific contractor hired by the government), the entire 
claims file would again be sent to VA Central Office for a 
new medical opinion in this case.

At her June 2001 Board hearing, the appellant indicated that 
she was not sure if the claims file contained all relevant 
medical evidence, and that she would need to review the 
claims file in order to determine if the record was complete.  
The RO should afford her an opportunity to review the claims 
file with her representative in order to determine if the 
file contains all relevant medical evidence.

The April 2001 supplemental statement of the case indicates 
that the RO received only a portion of the veteran's autopsy 
report, prepared by the Swedish Hospital Medical Center in 
Seattle, Washington.  The RO should obtain the full autopsy 
report.

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if her 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The situation pressed in this matter is uncommon in that the 
current record appears to contain clear indication that 
evidence that may well be significant to substantiating the 
claim is being developed and will become available within a 
relatively near term time frame.  While the RO has correctly 
informed the claimant that further review of the claim will 
be conducted once the revised dose estimate becomes 
available, the Board concludes that it would be a waste of 
adjudicative resources to attempt to proceed to a final 
decision at this time under these circumstances.  Moreover, 
there are additional development actions that appear to be 
warranted.  

On the basis of the above and pursuant to 38 C.F.R. § 1t9.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should inquire as to when the 
Risk Assessment Corporation's revised 
dose assessments will be published, and 
obtain the dose estimates when available.  
If the RO cannot obtain the revised dose 
estimates, it should inform the appellant 
of the nature of the difficulty in 
obtaining them.

3.  The RO should afford the appellant 
and her representative an opportunity to 
review the claims file for the purpose of 
determining whether the medical evidence 
of record is complete.

The RO should ask the appellant to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA, military, or 
private, who evaluated or treated the 
appellant for liver cancer, or other 
claimed radiation-related or Agent 
Orange-related conditions.  Securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
that have not been previously obtained by 
the RO and associate them with the claims 
folder. 

The records sought should include the 
full autopsy report prepared by Swedish 
Hospital medical center in Seattle, 
Washington.

If the RO is unable to obtain any such 
records, the RO must identify to the 
appellant the records it is unable to 
obtain, briefly explain the efforts made 
to obtain those records, and describe any 
further action to be taken with respect 
to the claims.  Records of a Federal 
department or agency must be sought until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain these records would be 
futile. 

4.  Following the above development, the 
RO should obtain a medical opinion from 
an appropriate specialist in order to 
determine whether exposure to radiation 
or Agent Orange, or some combination of 
the two, was as likely as not a primary 
or contributing cause of the veteran's 
death.

In so doing, the RO should adjudicate the 
claim in accordance with 38 C.F.R. 
§ 3.311, to include obtaining an advisory 
medical opinion from the Under Secretary 
for Health based on any revision of 
dosage estimates.  

If necessary to answer the questions set 
forth in this remand, the RO should 
obtain a medical opinion in addition to 
the one provided by the Under Secretary 
for Health.

The claims folder or the pertinent 
medical records contained therein must be 
reviewed by any physician in conjunction 
with his or her opinion.  A copy of this 
remand order should also be provided to 
the reviewing physician. 

The reviewing physician should be 
specifically requested to review the 
historical data to include documentation 
of the veteran's service, the clinical 
records during the veteran's active 
service, and the estimates of radiation 
exposure, in order to obtain the most 
accurate assessment possible of the 
veteran's inservice radiation and Agent 
Orange exposure.

The reviewing physician should also 
review the veteran's post-service records 
of treatment and his autopsy report.

The examining physician should review the 
radiation exposure dose estimates 
associated with the claims file.

He or she should provide explicit 
responses to the following questions: 

(a) The record indicates that the veteran 
died from liver cancer.  Generally, what 
is the degree of medical probability that 
the cause of the veteran's death was 
causally related to service?

(b) Specifically, the reviewing physician 
should specifically consider whether 
inservice exposure to ionizing radiation, 
or Agent Orange, or some combination of 
the two, as likely as not caused or 
substantially contributed to the 
veteran's liver cancer.

The reviewing physician should provide a 
written rationale for his or her 
opinions.
 
The claims folder and a copy of this 
remand must be made available to all 
reviewing physicians.  The physician 
should indicate whether he or she 
reviewed the claims folder. 

5.  After the development requested has 
been completed, the RO should review all 
medical opinion reports to ensure that 
they are in complete compliance with the 
directives of this REMAND.  If a report 
is deficient in any manner, the RO should 
implement corrective procedures.

6.  The RO should conduct any further 
development appropriate pursuant to the 
Veterans Claims Assistance Act of 2000.  

7.  After completion of the above, the RO 
should readjudicate the appellant's claim 
with consideration given to all of the 
evidence of record, including any 
additional evidence obtained by the RO on 
remand. 

If the benefits sought on appeal are not granted, the 
appellant and her representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for final appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



